DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 and 16-20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
      Claims  13-14, 16-20, and 22-24 are drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
     A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.

    A process occurring as a result of executing the program, or
    A machine programmed to operate in accordance with the program, or
    A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
      A composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 11 and 23, the phrase “the different second signals” lacks antecedent basis.  It is not clear if the different second signals are referring back to the plurality of second signals are not. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2, 4-5, 7, 10-12, 13-14, 16-17, 19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch et al. (U.S. Patent Application Publication No. 2017/0026740).
Regarding claim 1, Kirsch et al. teaches a method comprising: obtaining a first audio signal emitted by an audio source, wherein the first audio signal is captured by a first microphone located at a first position (primary microphone receiving signal from source of interest, paragraph 37); obtaining at least one second audio signal emitted by the same audio source, wherein the at least one second audio signal is captured by one or more second microphones located at one or more second positions which are different to the first position (selecting primary microphone from pool of 
Regarding claim 2, Kirsch et al. teaches wherein the threshold time is at least one of: determined by an interactivity index; or determined so as to avoid perceptible delays in the rendering of the audio signals to the user (time determined based on maximum distance and latency avoids perceptible delays in rendering of the audio signals, paragraph 41).

Regarding claim 5, Kirsch et al. teaches wherein determining if one or more of the second audio signals were obtained within a threshold time comprises determining if one or more of the second audio signals are received within a threshold time of the first audio signal  (limiting the time window to search for the correlated signal to the primary signal, paragraph 41).
Regarding claim 7, Kirsch et al. teaches wherein the first microphone is a local microphone (microphone within audio processing system or close by in the cellphone or laptop associated with the user or attached to the conference table; paragraph 54).
Regarding claim 10, Kirsch et al. teaches wherein the processing of the signals comprises the time alignment of one or more signals (cross-correlation and weighting of the signals to compensate for timing differences, paragraphs 41-42).
Regarding claim 11, Kirsch et al. teaches wherein a plurality of second signals are obtained and the different second signals are obtained from 
Regarding claim 12 Kirsch et al. teaches wherein the processing of the one or more audio signals that are received within the time threshold is initiated as soon as the time threshold has expired (performing adjusting and mixing after the correlation during the time window, paragraphs 41-42 and 49).
Regarding claims 13-14 and 16-17, these limitations are met in the rejection of claims 1-2 and 4-5.
Regarding claim 19, these limitations are met in the rejection of claim 7.
Regarding claims 22-24, these limitations are met in the rejection of claims 10-12. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al.
Regarding claim 6, Kirsch et al. does not specifically teach wherein the audio signals are rendered for use in a mediated reality application. 
However, Kirsch et al. teaches the audio signals are rendered for a variety of devices and applications (paragraph 20).  It would have been obvious to try a mediated reality application because it uses microphones and audio signals and no unexpected results are seen to occur. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Kirsch et al. as described above, motivation being to improved performance and quality of sound in a variety of different applications. 
Regarding claim 8, Kirsch et al. does not specifically recite wherein the second microphone is at least one of: a far field microphone; or a far field array.  However, Kirsch et al. teaches some of the secondary microphones are placed farther away and it would have been obvious to try using far field microphones or arrays in order to pick up sounds from the source of interest from different locations and no unexpected results are seen to occur. 

Regarding claims 18 and 20, these limitations are met in the rejection of claims 6 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/REGINA N HOLDER/Primary Examiner, Art Unit 2688